DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 9, and 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mayor et al., US Patent Application Publication Number 2014/0206379 (hereinafter Mayor).
Regarding claims 1 and 9, Mayor discloses an electronic device comprising: a memory storing identifiers of a plurality of access points (APs) and position information associated with the plurality of APs [fig. 4: ref. 402]; at least one communication circuit [inherent]; and at least one processor operatively connected with the memory and the at least one communication circuit [inherent], wherein the at least one processor is configured to: receive an AP list including information on a plurality of first APs using the communication circuit [paragraph 0027]; obtain a representative position corresponding to at least a portion of the plurality of first APs based on positions corresponding to the plurality of first APs stored in the memory [paragraph 0015]; and update position information of at least one second AP of the plurality of first APs stored in the memory based at least on the representative position if a position of the at least one second AP is a specified distance or more away from the representative position [paragraph 0019].
Regarding claims 8 and 15, Mayor discloses wherein information on the plurality of first APs includes a medium access control (MAC) address of each of the plurality of first Aps [paragraph 0016].

Claim(s) 1-3, 6, 8-11, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Curticapean et al., US Patent Application Publication Number 2013/0267242 (hereinafter Curticapean).
Regarding claims 1 and 9, Curticapean discloses an electronic device comprising: a memory storing identifiers of a plurality of access points (APs) and position information associated with the plurality of APs [paragraphs 0017, 0020]; at least one communication circuit [inherent]; and at least one processor operatively connected with the memory and the at least one communication circuit [inherent], wherein the at least one processor is configured to: receive an AP list including information on a plurality of first APs using the communication circuit [paragraph 0017]; obtain a representative position corresponding to at least a portion of the plurality of first APs based on positions corresponding to the plurality of first APs stored in the memory [paragraphs 0024-0025]; and update position information of at least one second AP of the plurality of first APs stored in the memory based at least on the representative position if a position of the at least one second AP is a specified distance or more away from the representative position [paragraph 0059].
Regarding claims 2 and 10, Curticapean discloses wherein the at least one processor is configured to select the representative position such that the number of the first APs positioned within the specified distance from the representative position is maximized [paragraph 0031].
Regarding claims 3 and 11, Curticapean discloses wherein the at least one processor is configured to obtain the representative position if the number of the plurality of first APs is equal to or greater than a specified number [paragraph 0031].
Regarding claims 6 and 14, Curticapean discloses wherein the representative position corresponds to a position of one representative AP of the plurality of first Aps [paragraph s0021, 0025].
Regarding claims 8 and 15, Curticapean discloses wherein information on the plurality of first APs includes a medium access control (MAC) address of each of the plurality of first Aps [paragraph 0019].


Claim(s) 1-3, 8-11, and 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Morgan et al., US Patent Number 9,398,558 (hereinafter Morgan).
Regarding claims 1 and 9, Morgan discloses an electronic device comprising: a memory storing identifiers of a plurality of access points (APs) and position information associated with the plurality of APs [col. 6: lines 50-57]; at least one communication circuit [inherent]; and at least one processor operatively connected with the memory and the at least one communication circuit [inherent], wherein the at least one processor is configured to: receive an AP list including information on a plurality of first APs using the communication circuit [col. 6: lines 50-57]; obtain a representative position corresponding to at least a portion of the plurality of first APs based on positions corresponding to the plurality of first APs stored in the memory [col. 9: lines 27-33]; and update position information of at least one second AP of the plurality of first APs stored in the memory based at least on the representative position if a position of the at least one second AP is a specified distance or more away from the representative position [col. 9: lines 43-46].
Regarding claims 2 and 10, Morgan discloses wherein the at least one processor is configured to select the representative position such that the number of the first APs positioned within the specified distance from the representative position is maximized [col. 9: lines 27-33].
Regarding claims 3 and 11, Morgan discloses wherein the at least one processor is configured to obtain the representative position if the number of the plurality of first APs is equal to or greater than a specified number [col. 9: lines 27-33].
Regarding claims 8 and 15, Morgan discloses wherein information on the plurality of first APs includes a medium access control (MAC) address of each of the plurality of first Aps [col. 7: lines 16-18].

Allowable Subject Matter
Claims 4, 5, 7, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
May 16, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644